Title: Thomas Jefferson to Daniel Brent, 1 October 1819
From: Jefferson, Thomas
To: Brent, Daniel


					
						
							Monticello
							Oct. 1. 19.
						
					
					Th: Jefferson returns thanks to mr Brent for the paper he has been so kind as to restore to him. it is perfectly recognised & must by mistake have gotten among the public papers when he left the office of State. it’s greatest value at present however is in the new proof it has furnished of the friendly recollections of mr Brent; nothing being more soothing in retirement from the cares of public life than the reflection that we have made friends of our fellow-travellers in the same road. he salutes mr Brent with assurances of his sincere esteem & respect.
				